Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.lxcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE

                                             Marcjj^2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-10-00860-CV
         Trial Court Case Number:      D-1 -GN-10-000211

Style:    Appellants, City of Jacksboro, IESI TX Landfill, LP and The Texas Commission on
          Environmental Quality// Cross-Appellant, Two Bush Community Action Group
          v. Appellee, Two Bush Community Action Group// Cross-Appellees, City of
          Jacksboro, IESI TX Landfill, LP and The Texas Commission on Environmental Quality


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         5 boxes of administrative record.




                                                       Very truly yours,




                                                      Jeffrey D. Kyle, Clerk

                                                        Plied in The District Court
                                                         of Travis County, Texas

                                                               MAR 1 2 2015                 f
                                                       At                           M.
                                                                                       A1
                                                       Volva L. Price, District Clerk